Citation Nr: 0714478	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to December 
1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge in Washington, DC.  In March 2007, however, the 
veteran withdrew his hearing request and asked that the Board 
proceed with consideration of his appeal based on the 
evidence of record.  

In January 2007, the veteran's representative filed a motion 
to advance this case on the docket based on the veteran's 
age.  In February 2007, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran has previously received a grant for the purchase 
an automobile.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance have not been met.  38 
U.S.C.A. §§  3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the facts in this case are 
not in dispute and the veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  


Background

The veteran's service medical records show that in April 
1978, he was hospitalized for evaluation of a left leg mass.  
He was diagnosed as having a malignant fibrous histiocytoma 
and underwent a left above-the-knee amputation.  

In December 1978, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of a left above-the-knee 
amputation.  He also submitted several applications for 
additional VA benefits, such as specially adapted housing and 
a clothing allowance.  These applications included VA Form 
21-4502, Application for Automotive or Other Conveyance and 
Adaptive Equipment, which the veteran neglected to sign.

In an April 1979 rating decision, the RO granted service 
connection for, inter alia, malignant histiocytoma, left leg, 
with midthigh amputation.  A 60 percent rating has been in 
effect for that disability since June 1, 1979.  In an April 
1979 letter, the RO notified the veteran of its decision.  In 
addition, the RO informed the veteran as follows:

We have returned the VA Form 21-4502 concerning your 
application for an automobile.  You should sign the form 
at item 14 and then complete section III and again sign 
the form at item 29, then return it to our office.  Your 
disabilities are such that you meet the requirements for 
this benefit.  

In November 1979, the veteran returned the completed VA Form 
21-4502.  

Included in the record on appeal is an invoice showing that 
the veteran purchased a 1980 Oldsmobile Cutlass Supreme for 
$9490 in November 1979 and VA paid $3800 to the car 
dealership towards the purchase of that car, which was the 
maximum rate allowable at the time for an automobile grant.  
See 38 U.S.C. § 1902(a) (1979) (currently 38 U.S.C.A. 
§ 3902(a)).  

In addition, the veteran submitted a VA Form 10-1394, 
Application for Adaptive Equipment - Motor Vehicle.  A 
notation on this application indicates that such application 
was granted and the RO reimbursed the veteran $1056 for 
adaptive equipment for his Oldsmobile, consisting of basic 
automatic transmission, power brakes, power steering, a hand 
operated parking brake, power seat, and tilt steering wheel, 
and cruise control.  

In December 1989, the veteran purchased a 1988 Oldsmobile 
Delta 88 Royale and thereafter submitted a VA Form 10-1394, 
Application for Adaptive Equipment - Motor Vehicle.  His 
application for adaptive equipment was granted in January 
1990, and he was reimbursed $1548 for adaptive equipment, 
consisting of automatic transmission, power brakes, tilt 
steering wheel, rear wear defroster, and air conditioning.

In January 1997, the veteran purchased a Mercury Grand 
Marquis and again submitted a VA Form 10-1394, Application 
for Adaptive Equipment - Motor Vehicle.  His application for 
adaptive equipment was granted in February 1997, and he was 
reimbursed $2575 for adaptive equipment, consisting of 
automatic transmission, power brakes, power steering, cruise 
control, rear wear defroster, and air conditioning.

In April 2003, the veteran submitted a VA Form 21-4502, 
Application for Automobile or Other Conveyance and Adaptive 
Equipment.  The application form contained the following 
notation:  

NOTE:  A VETERAN IS ONLY ENTITLED TO A GRANT FOR ONE 
AUTOMOBILE OR OTHER CONVEYANCE DURING HIS OR HER 
LIFETIME.  This one-per-lifetime grant does not apply to 
adaptive equipment.

On the application, the veteran indicated that he had not 
previously applied for an automobile or other conveyance.  

In an August 2003 rating decision, the RO determined that the 
veteran was basically eligible for an automobile and adaptive 
equipment, in light of his service-connected left leg 
amputation.  In an August 2003 letter, the veteran was 
advised of the decision.  He was provided with another VA 
Form 21-4502, and was advised to complete the form and return 
it to the RO.  

On September 12, 2003, the veteran visited the RO and 
obtained a certificate of eligibility for an automobile, 
signed by an official from the RO.  The RO has acknowledged 
that the certifying official erroneously signed the 
certificate, relying on the veteran's representations that he 
had never received an automobile grant, rather than checking 
the official record.  

On September 15, 2003, the veteran purchased a 2003 Nissan 
Altima for $29,702.  Just prior to making the purchase, he 
learned from the dealer that VA had denied his application 
for financial assistance in the purchase of the automobile.  
According to the veteran, he nonetheless continued with the 
purchase because he needed the car and felt that there had 
been some misunderstanding which would be later cleared up.  

In an October 2003 letter, however, the RO formally notified 
the veteran that his application for financial assistance in 
the purchase of the automobile had been denied, as he had 
previously received this benefit in November 1979, when he 
purchased his 1980 Oldsmobile Cutlass Supreme.  He was 
advised that the automobile award was a once in a lifetime 
benefit, but that he could apply for reimbursement for 
adaptive equipment.  

The veteran appealed the RO's decision.  He argued that his 
appeal should be granted, as he relied on VA's assurance that 
he would receive an automobile grant when contracting to buy 
his Nissan.  He argued that failure to reimburse him would be 
against equity and good conscience.  The veteran further 
represented that to the best of his knowledge, he had not 
previously received an automobile allowance, but only 
remembered receiving an allowance for adaptive equipment.  


Applicable law

VA assists in providing an automobile or other conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance (including all State, 
local, and other taxes) or a prescribed limit (currently 
$11,000), whichever is the lesser, to the seller from whom 
the eligible person is purchasing under a sales agreement 
between the seller and the eligible person.  38 U.S.C.A. 
§ 3902 (West 2002).  No eligible person shall be entitled to 
receive more than one automobile or other conveyance.  
38 U.S.C.A. § 3903 (West 2002).  

A veteran is eligible for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance if he or she had active military, naval or 
air service and exhibits one of the following as the result 
of a disease or injury incurred in or aggravated during 
active service:  (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2006).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2006).  


Analysis

The pertinent facts in this case are not in dispute.  As 
delineated above, in November 1979, the RO determined that 
the veteran was eligible for financial assistance in the 
purchase of an automobile, in light of his service-connected 
left leg amputation.  The veteran received the automobile 
allowance in November 1979 for the purchase of his 1980 
Oldsmobile Cutlass Supreme.  Because the law specifically 
provides that a veteran may not receive more than one 
automobile allowance, his current application for an 
automobile allowance must be denied.  38 U.S.C.A. § 3903 
(West 2002).  

In reaching this decision, the Board has considered the 
veteran's arguments to the effect that he relied on VA's 
initial, erroneous decision awarding him an automobile 
allowance when he contracted to buy his new Nissan.  However, 
that award was premised on the veteran's erroneous 
recollection that he had not previously received such a 
benefit.  The Board does not doubt the sincerity of the 
veteran's assertions that he does not remember previously 
applying for and receiving an automobile allowance and that 
he relied on VA's erroneous initial award of the automobile 
allowance when contracting to buy his Nissan.  However, such 
facts, unfortunately, do not provide a basis upon which to 
grant his claim.  See Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

The Board has also considered the veteran's contentions that 
this appeal should be granted based on the principles of 
equity and good conscience.  The Board recognizes that this 
is a unique case and sympathizes with the veteran.  However, 
it is well settled that the payment of monetary benefits must 
be authorized by statute; the principles of equity cannot be 
applied to award benefits that are not so authorized.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

For the reasons set forth above, the Board must find that 
there is no legal basis for financial assistance in the 
purchase of an automobile.  This case is one in which the law 
is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to a financial assistance in the purchase of an 
automobile is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


